Citation Nr: 1706518	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to February 1971, to include service in the Republic of Vietnam and receipt of a Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2013, and a transcript of the hearing is of record.

In July 2016, the Board remanded the claim of entitlement to service connection for hypertension, claimed as secondary to service-connected left ankle fracture residuals with below-the-knee amputation for additional development.  A December 2016 rating decision granted entitlement to service connection for hypertension.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, the Board remanded the Veteran's claim for service connection for cervical spine disability to obtain a VA medical opinion as to whether it is "at least as likely as not" that the cervical spine disability was caused or aggravated by any of the Veteran's service-connected disabilities.  See 38 C.F.R. § 3.310.

A VA medical opinion was provided in October 2016.  Concerning the question as to whether the cervical spine disability was caused or aggravated by any of the Veteran's service-connected disabilities, the VA examiner provided an identical response for each service-connected disability.  Specifically, the examiner opined that the claimed cervical spine disability and each of the service-connected disabilities were etiologically anatomically and "pathophysiologically" different conditions and no cause and effect relationship between these two conditions could be established.  The Board finds that the VA examiner's rationale for the negative nexus opinions is conclusory and inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In this respect, the Board notes that the Veteran is service-connected for residuals fracture left ankle with below the knee amputation, chronic venous insufficiency, right lower extremity, and s/p right knee total replacement.  Review of the medical treatment records indicates that the Veteran had an antalgic gait due to his knee, see VA medical treatment records dated in 2009, and used a cane for his chronic venous insufficiency, see August 2010 VA medical treatment record.  The October 2016 VA examiner did not indicate whether any pain, altered gait and/or use of a cane could have caused or aggravated the Veteran's cervical spine disability.  38 C.F.R. § 3.310.  Accordingly, the Board finds that a new VA addendum opinion is required.  

Further, concerning the claim for service connection for cervical spine disability on a direct service connection basis, the Veteran was provided a VA examination in March 2014.  The VA examiner was asked to presume that the Veteran injured his cervical spine during active service in light of his statement that the injury occurred during combat.  38 U.S.C.A. § 1154(b).  The examiner noted the relevant medical history and opined that it was "less likely than not" that the Veteran's claimed cervical spine disability has its clinical onset during the Veteran's active service or was otherwise related to service, to include the documented September 1970 helicopter crash.  The rationale noted that an in-service injury to the cervical spine must be presumed due to the Veteran's combat status.  The examiner noted that the service treatment records show that the Veteran was in a helicopter crash in the service in 1970 and the service treatment records were silent for cervical spine complaints, findings or diagnosis in service.  The examiner stated that there was no documentation to support the chronicity of the cervical spine condition since after the service until 2007.  The examiner opined that the cervical spine condition was more likely due to an independent cause unrelated to and not aggravated by the service.  The Board finds that an addendum opinion must be obtained.  The March 2014 VA examiner's rationale indicates that the cervical spine condition was more likely due to an independent cause, but did not indicate what this independent cause may be.  Further, in a May 2016 statement, the Veteran's representative indicated that the VA examiner should address the possibility of a delayed onset of the cervical spine disability and that the Veteran contended that he dealt with cervical spine issues since the helicopter crash in 1970.  A new VA opinion is required to address the Veteran's representative's contentions.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA notice letter specific to the claim for service connection on a secondary basis.  

2.  Request an addendum VA medical opinion from an examiner other than the examiner who provided the March 2014 and October 2016 VA opinions as to the nature and etiology of the claimed cervical spine disability.  The claims file, including a complete copy of this remand, must be made available for review by the examiner.  The examiner must respond to the following: 

a.  Is it at least as likely as not (a 50 percent or higher degree of probability) that any cervical spine disability had its onset during active service, or is otherwise related to active service, including to any in-service injury or disease, to include the documented September 1970 helicopter crash which resulted in trauma sufficiently significant to cause current service-connected disabilities to include cerebral concussion and L-3 compression fracture?

In rendering the requested opinion, the VA examiner must consider that incurrence of the Veteran's alleged injury to his cervical spine must be presumed due to his combat status, pursuant to 38 U.S.C. § 1154(b). 

In addition, the VA examiner must consider and discuss whether there was delayed onset of the Veteran's cervical spine disability, with consideration of reports that the Veteran had been dealing with cervical spine issues since his helicopter accident in service.  

b.  Is it at least as likely as not (50 percent probability or higher) that any cervical spine disability was proximately due to or aggravated by any service-connected disability?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale must be provided for any opinion reached.  

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




